z saa has department of the treasury internal_revenue_service commerce dallas texas number release date date uil org certified mail - return receipt requested dear this is our final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made because for the year s of the examination you were not operated as an insurance_company within the meaning of sec_501 of the internal_revenue_code your exempt status is revoked effective november 20aa we have previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary we included information regarding taxpayer_advocate publication exempt_organization appeal procedures for unagreed issues and publication the examination process on july 20yy you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code because this case involves exemption under sec_501 you cannot contest the adverse determination in a declaratory_judgment action under sec_7428 you can however contest the revocation of exempt status in the context of any related deficiency case involving adjustments that flow from the loss of exemption thus you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court from any deficiency_notice issued in this case or a related case after satisfying procedural and jurisdictional requirements as described in publications and you have filed federal_income_tax returns for the tax period s shown above and for all year ended 20xx12 file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at irs -office of the taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations ce tax_exempt_and_government_entities_division org department of the treasury internal_revenue_service te_ge division date taxpayer_identification_number form tax_year s ended 20xx_ and 20yy person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v h t you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we f you accept our findings please sign and return the enclosed form_6018 consent fo proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at office_of_the_taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v schedule number or exhibit form 886-a rev date explanations of items name of taxpayer 20xx 20yy tax identification_number year period ended org ein - name legend org - name of org insure mgmt - name insure risk - name unr bd - board member cpa- rep cfo - cfo of abc offl - officer of org poal - initial poa firstorg - initial name of organization abc - parent org def - affiliate org ghi - holding_company jkl - mortgage company mno - acquired org unr - contract org costk - comp stock rel - related org a bank - name of bank qrs - affiliate state tuv - state parent loc xyz - state of inc other state - name of mhc - mutual holding co gc city - name of any city actuary - name company act1 - name of actuary ein - tin number - guarantee company i issues a is org org an insurance_company exempt from tax pursuant to sec_501 for the taxable years 20xx and 20yy definition of an insurance_company i org 20xx earned a substantial amount of its income during and 20yy from its investment activity ii failed to use its capital and efforts primarily org to earn income from its insurance activity b does org a domestic captive_insurance_company continue to qualify for exemption from federal_income_tax as described in sec_501 an organization is not described in sec_501 during the org years under exam org cannot rely on its determination_letter sec_7805 relief effective date if sec_7805 relief is granted form 886-a service catalog number 20810w page of 44___- publish no irs gov department of the treasury-internal revenue form 886-a explanations of items rev date name of taxpayer 20xx 20yy tax identification_number year period ended org ein schedule number or exhibit ii facts a org ’s income statement org reported the following on its income statements for the taxable years 20xx and 20yy 20xx 20yy sum income premiums earned interest on savings dividends and interest total revenue percent premium b org ’s balance_sheet org reported the following on its balance sheets for the taxable years 20xx and 20yy 20xx 20yy n a f o assets cash-checking cash-savings premium receivable interest receivable prepaid insurance investment marketable_securities total assets dollar_figure dollar_figure form 886-a service catalog number 20810w page of 44___- publish no irs gov department of the treasury-internal revenue 886-a schedule number or exhibit form eoaeerereen explanations of items name of taxpayer org tax identification_number ein year period ended 20xx 20yy liabilities accounts_payable loss_reserves statutory contingency reserves unearned premiums capital stock paid in capital retained earnings total liab asset 20xx dollar_figure 20yy dollar_figure - dollar_figure i - t u c org ’s form_990 org filed a return of an organization exempt from income_tax form for the taxable years 20xx reported premium income of to its sec_501 tax-exempt status not claim to be meet the new requirements for small property and casualty insurance_companies imposed by congress in the pension funding equity act of a tax-exempt_entity because it failed to on its forms and dollar_figure subsequent to 20yy org and 20yy in 20xx for 20yy related or operate as org dollar_figure did as a result of its tax-exempt status interest_income from savings in 20yy in 20xx and dollar_figure and temporary cash investments of and dividend and interest_income from securities of for 20xx b and or sec_501 a dollar_figure and 20yy was not subject_to income_tax pursuant to i r c dollar_figure and dollar_figure form 886-a service catalog number 20810w page of 44____- publish no irs gov department of the treasury-internal revenue form 886-a explanations of items rev date schedule number or exhibit name of taxpayer org tax identification_number ein year period ended 20xx 20yy d organization org org was incorporated as a captive_insurance_company as defined in article of xyz on november of chapter of the revised statutes of the state 20aa the corporation was formed to act as a stock insurer cla sec_2 pure captive to write the following lines of insurance subject_to approval by the insurance commissioner of the state of xyz a b mortgage guarantee reinsurance and such other classes of insurance and reinsurance as may be authorized by law and approved by the insurance commissioner of the state of xyz org was formed as a captive_insurance_company to reinsure and insure the risks associated with the operations of its parent abc affiliate def relationship and def are related through a brother-sister both entities are wholly owned by a common parent abc org and percent of abc voting_stock is owned by a separate holding_company ghi the remaining percent of abc shares are publicly traded on the market abc and its subsidiary def is located in tuv service branches at nine locations in tuv and ors a mutual savings and loan association and operates full- def is def completed a corporate_reorganization in 20bb creating its current mutual holding_company structure of which org the reorganization allowed abc to issue common_stock which is capital not available to mutual_savings_banks needed to support abc’s plans for expanding branch locations investments included approximately shares of costk fair_market_value dollar_figure assets million and representing is new_capital sources were abc stock with a of the bank’s total an affiliate a source of org requested tax-exempt status under sec_501 by filing form_1024 application_for recognition of exemption under sec_501 on may information org follows 20bb described its past present and planned activities as in part ii activities and operational abc org subsidiary pursuant to written approval from the was established as an insurance ' prior to the 20bb reorganization org was a wholly subsidiary of firstorg a wholly owned subsidiary of def form 886-a service catalog number 20810w page of 44____ publish no irs gov department of the treasury-internal revenue schedule number or exhibit form 886-a name of taxpayer rev date explanations of item sec_12 20xx 20yy tax identification_number year period ended org ein org office of thrift supervision and the federal deposit insurance corporation portion of the mortgage guaranty insurance on the residential mortgages originated or serviced by def mortgage guaranty insurance org ’s ultimate parent protects a lender against loss of all or the principal_amount of of the mortgager ie a mortgage loan upon default was formed to reinsure a the homeowner a portion of a common industry practice among mortgage lenders as def requires that home buyers making less than a down payment on the purchase of their home obtain mortgage_insurance jkl mortgage insurer on these loans premium from the homebuyer via their mortgage payment to their mortgage service provider jkl receives the is the primary jkl under the will assume of the has entered into a reinsurance agreement with jkl org see attached reinsurance agreement reinsurance agreement org direct written premium on loans of def insured by jkl jkl will retain coverage on the first of the aggregate book risk of def’s loan pool and org assume all the losses on the next layer any losses in excess of this second layer of loss coverage will be retained by jkl contract is the term of the reinsurance for years will org ’s initial year of operation which did not begin until late in 20aa provided less than dollar_figure of reinsurance_premium for jkl statutorily tax-exempt and is seeking recognition of such status conducted in xyz agent or broker to provide business for org of xyz risk manager outside has engaged the services of the insure org ’s insurance activities are does not intend to employ any to act as the insurance an affiliate of unr as such org org org is in part ii question of the form_1024 org indicated that it was initially capitalized with a and future support will be derived primarily through continued insurance contribution from def its present dollar_figure initial capital_contribution was dollar_figure for purchase of shares def contributed additional capital of dollar_figure in cash form 886-a service catalog number 20810w page of 44___- publish no irs gov department of the treasury-internal revenue 886-a schedule number or exhibit form fae eeeeerieey explanations of items name of taxpayer tax identification_number org ein year period ended 20xx 20yy based upon operations business needs and in conformity with safety and soundness guidelines applicable to federal savings associations additional capital may be contributed to org although authorized by the articles of incorporation no dividends have been paid_by org assets will be distributed to its shareholder firstorg less than dollar_figure in net_premiums per year tax-exempt_insurance_company pursuant to sec_501 determination_letter from the irs was issued to org upon dissolution of the corporation any net and therefore qualified as a dated july 20bb org had a e implementation of the insurance strategy def’s insurance strategy was developed in conjunction with the corporate_reorganization that took place in 20bb in september 19gg the board_of def a federally chartered mutual to enable management to focus the thrift by savings and loan association was in the process of finalizing a proposed reorganization into a mutual holding_company structure upon approval of its members and the office of thrift supervision the reorganization was removing the costk stock from def more acceptable to the office of thrift supervision the board is according to def board member bd to normalize and focus the bank by removing the mutual holding_company is separating the stock from def will make it easier to run in costk stock the sense that it will enable the board to use peer comparisons to better hold management accountable for the bank’s performance creating the holding_company and putting most of the costk stock there will increase the association’s financial and managerial flexibility to move the costk stock to the holding_company level the primary reason for forming a to make the acquisition of mno the primary purpose of the ultimate goal of and as of march 20bb def owned shares of costk stock with a market_value of dollar_figure million the stock represented approximately of def’s total assets def’s investment in costk increased however the sale of costk substantially during the 19lls and presented an attractive earnings growth potential stock would result in substantial tax_liability for def def decided to reallocate the stock so that the stock portfolio and its retail operations could be managed more effectively reorganization of def’s portfolio to the newly formed abc shares of the costk mhc stock was transferred out mhc and to org leaving instead of liquidating the investment as part of the shares of the stock in def’s portfolio form 886-a service catalog number 20810w page of 44___- publish no irs gov department of the treasury-internal revenue form 886-a explanations of items rev date schedule number or exhibit name of taxpayer org tax identification_number ein year period ended 20xx 20yy following the reorganization abc abc became the stock holding abc holds company for def held by def common_stock of abc def would be contributed to org the remaining mhc a mutual holding_company owns and shares of the costk shares of costk stock received from stock stock previously of the outstanding of portfolio of costk shares or a subsidiary of abc during the period of reorganization the board_of def was also in during the september discussions with cpa representatives regarding the formation of insurance_company urging the original goal of the parties was to create the insurance_company in other state by the end of 19gg the insurance_company is assuming part of the risk on the mortgage_insurance the borrowers carry the board moved quickly to form the insurance_company so def could capture some of the premiums during 19gg years the reinsurance subsidiary would make upwards of dollar_figure per year to allow def to get part of the premium for the premise behind setting up the board_of def expected in 19gg meeting at cpa’s a few an instead of forming the insurance_company in other state def filed a major reason for incorporating 20aa meeting the board_of def was informed that org applications to form the insurance_company with the office of thrift supervision and with the state of xyz in xyz instead of other was that xyz allowed reinsurance of bank risk other than private mortgage_insurance on family loans november been created and the next step is org commenced operations on november s required to maintain a minimum of dollar_figure in capital and surplus pursuant to the state of xyz insurance division department of commerce and consumer affairs was incorporated in the state of xyz on november to get the insurance_company funded during the had written on november was capitalized with check no 20aa cash 20aa 20aa org and org is the may 20bb minutes included a report from bd we need about loans in the company to make it profitable and we think it will take about a year to get there an emergency basis we are required to have an annual meeting in xyz insurance_company had in fact received its tax-exempt status during the july received the remaining based on the reorganization plan the board was informed that the stock from def on december shares of costk 20bb meeting ’ except on org two formal requests were made for promotional materials used in the formation of org no promotional materials exist determination_letter is dated july 20bb form 886-a service catalog number 20810w page of 44__- publish no irs gov department of the treasury-internal revenue schedule number or exhibit form 886-a explanations of items name of taxpayer rev date 20xx 20yy tax identification_number year period ended org ein 20bb share or total fmv of dollar_figure on the date of contribution the stock was valued at dollar_figure per f capital structure of org org was initially capitalized with dollar_figure paid for shares and additional cash contribution of the 20bb reorganization def divested a significant portion of its costk shares approximately dollar_figure shares of costk as of march by its parent def stock valued at the shares represented as part of def owned 20bb dollar_figure of def’s eguity the costk stock was held in def’s investment portfolio as available for sale under generally_accepted_accounting_principles cpa completed a prospectus on august 20bb describing the details of the corporate_reorganization and public offering of abc common_stock the prospectus included the following discussion stock in the 19lls has our investment in costk significantly increased our capital and earnings because we believe that our ownership of costk continues to present attractive earnings growth potential and because the sale of costk result in substantial tax_liability for use no current plans to liquidate our investment however we are relocating the stock so effectively manage our costk def’s retail operations to more stock investment and as stock would we have stock in this regard as part of the reorganization shares of the costk stock will be transferred out of def’s portfolio to abc ghi and org leaving of our costk stock in def’s portfolio after the reorganization abc will hold shares of costk stock while org and mhc each held shares therefore def reallocated of the costk shares to org in response to idr issued on november 20ww cfo of abc provided documentation showing that the reallocation of costk def to org on the date of the contribution the dollar_figure ss per share shares had a fair_market_value of occurred on october 20bb stock from or form 886-a service catalog number 20810w page of 44___-s publish no irs gov department of the treasury-internal revenue schedule number or exhibit form 886-a name of taxpayer rev date explanations of items tax identification_number year period ended ein 20xx 20yy org no capital contributions were made to org stock reorganization and reallocation of costk by org status until when org terminated and dissolved its corporate by abc subsequent to the the shares were retained g employees and officers of org org had any employees during the years under audit report payment of salaries and wages to employees in 20xx is governed by a board composed of five individuals most of whom are employees of abc treasurer of org officers of org the 20xx during the audit org and chief financial officer of abc and 20yy form_990 returns asked the following question receive compensation from org none of the was represented by cfo org and 20yy in fact question did not org of did any officer director trustee or key_employee receive aggregate compensation of more than dollar_figure from your organization and all related_organizations of which more than dollar_figure was provided by the related_organizations response to the question the return preparer indicated no in mr the officers are probably compensated as employees of abc org contracted with unr on october 20aa to provide certain management supervision administrative and other insurance services specific services are described in page sec_4 through follows of the agreement as the a b c shall make available to org management accounting loss control finance investment insurance and a business office located in unr claims reinsurance services use of xyz telephone telefax and a mailing address as may be necessary for the conduct of the on-going business activities of org clerical and other staff services as org shall handle the specific insurance risks within a given unr- class of insurance_business pursuant to org ’s authorization unr after receiving specific authorization from org shall cause the insurance and reinsurance policies and or contracts of org to be issued endorsed suspended or canceled shall also provide org with data processing may require unr the principal address used by org in at the time of formation is which an affiliate of form 886-a service catalog number 20810w page 90f44_- publish no irs gov department of the treasury-internal revenue schedule number or exhibit explanations of items 886-a form eceeeemeresn name of taxpayer org tax identification_number ein year period ended 20xx 20yy d e f g shall bill receive and render receipts for the premiums on appropriate reserves to maintain in accordance with the terms and conditions of shall advise org unr due to org each policy of insurance or reinsurance contract issued unr with respect to unearned_premium reserves a designated representative of shall attend such shareholders and board_of director meetings and other meetings as org org requests for instructions which unr efficiently perform its duties under this agreement shall promptly comply with any and all reasonable may make in order to may require unr' in return for performance of the above services org agreed to pay an annual fee of dollar_figure to unr h org ’s insurance activity for 20xx and 20yy information_document_request was issued to the organization on 20ww november agent requesting statistics about the actual insurance activities conducted by org since its inception in november 20aa through december the idr included worksheets prepared by the examining in particular the organization was requested to summarize the premium income received by source the number of mortgage loans issued by def and insured by the primary insurers jkl and rel under the direct primary policy with def for years 20aa through and reinsured by org and the number of second mortgage loans issued by def and insured by org the summary information was analyzed in comparison with the program it was determined that descriptions reflected in the actuarial reports the actual operations of org described in the actuarial reports were not nearly as extensive as that prior to the formation of org the borrowers of def insured mortgage risk directly with third party carriers such as jkl and rel most large mortgage originators def intended to continue to use commercial mortgage_insurance companies but to build profitability by assuming a portion of the credit risk in exchange for a portion of the insurance premium paid_by the borrower as with actuarial company completed an actuarial report for org dated april the purpose of the report was to analyze and evaluate org ’s claims form 886-a service catalog number 20810w page 0f 44__-ss publish no irs gov department of the treasury-internal revenue schedule number or exhibit form 886-a rev date explanations of items name of taxpayer 20xx 20yy tax identification_number year period ended org ein liability position and loss and loss adjustment expense reserve requirements from its initial year of operations through december 20yy and the second mortgage program with def report are summarized below for the excess mortgage reinsurance agreements with jkl and rel of the exhibit sec_1 through jkl book year annual loan origination average risk risk insured point average annual attachment attachment point and loss layer risk org a b c d e expected actual loss loss g dollar_figure 20aa 20bb 20xx 20yy dollar_figure dollar_figure dollar_figure rel 20xx 20yy dollar_figure _ dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the analysis reflects the annual loan origination amounts for each the analysis also reflects the risk attachment the amounts are provided by org ’s reinsurance agreement per book year insurance manager unr point as agreed upon by the parties in the excess mortgage reinsurance agreement the expected and actual losses_incurred by org year based on the information shown in the above table that org ’s projected maximum risk under the reinsurance agreements is only dollar_figure projected risk is even less when analyzing only the years under audit org ’s project reinsurance risk is only dollar_figure tax years the actuarial report indicates that org actual losses for the book years shown in the report with the operations noted during the audit under the reinsurance agreements executed with gc since its inception in 20aa total of column e for each book it was noted did not incur any did not incur any losses this is consistent for the 20xx and 20yy org the the actuarial report also reported expected losses for org under the second mortgage program executed with def the following description of the program the actuarial report included issued a policy to def effective september to provide mortgage_insurance coverage for org 20xx second mortgage loans actual loan defaults as of form 886-a service catalog number 20810w page 0f 44___- publish no irs gov department of the treasury-internal revenue form 886-a rev date org schedule number or exhibit explanations of items name of taxpayer tax identification_number year period ended ein 20xx 20yy 20yy and expected loss have been reviewed of december december in projecting loss for book years for this program as loss is determined as based upon an expected loss rate of loan balance on second mortgages in default was provided by def the result of the analysis is presented in exhibit summarized below through 20yy expected a percentage of risk insured the unpaid of the report and is 20yy second mortgage program book year risk insured expected loss rate a b ultimate expected loss c 19gg 20aa 20bb 20xx 20yy dollar_figure dollar_figure dollar_figure _ dollar_figure percent of loss reported d expected reported loss e actual defaults f dollar_figure dollar_figure dollar_figure dollar_figure a based on the information presented in exhibit org expected losses dollar_figure of losses under the second mortgage program for the years under audit however org did not incur any the information reflected in the tables is provided by the above tables are summarized from actuarial reports completed for by actuarial org org ’s insurance manager unr also provided a copy of the feasibility study was prepared by actuary acas maaa with cpa study provided a corporate overview including a brief description of org ’s reinsurance program which is noted below in addition to the actuarial reports org a captive feasibility study november 19gg the the company intends to enter into a reinsurance agreement with jkl the primary mortgage insurer the reinsurance will be all loans originated and insured during a given policy year contract will be for ten years layer of aggregate reinsurance with a loss attachment point that exceeds the expected losses reinsurance agreement requires the establishment of trust where org the term of the will provide a will deposit assets to be used to pay org the a form 886-a catalog number 20810w page of 44__ publish no irs gov department of the treasury-internal revenue service form 886-a explanations of items rev date schedule number or exhibit name of taxpayer org tax identification_number ein year period ended 20xx 20yy the payment of losses under the reinsurance losses agreement will be limited as delineated in the reinsurance agreement per year loss rate up the average risk amount is the reinsurance attachment point will dollar_figure with an average primary premium annual loan originations are expected to be expected to be rate of be a at rate per as shown in exhibit premium will be of the primary premium amounts and values are subject_to variation as they will depend on the volume and mix of individual loan products this translates into a loss layer of the ceded reinsurance a maximum of a loss these to during the audit documentation was requested from org to substantiate whether its actual reinsurance operations were anywhere near that described in the actuarial report or feasibility study org provided a copy of insurance billing statements for reinsurance and 20yy based on the numbers activities conducted during 20xx reflected in the insurance billing statements org mortgage loans anywhere near the expected dollar_figure the feasibility study and january billing statements as statements reflected that def issued loans totaling dollar_figure during the years under audit none of the def mortgage loans were insured by rel information to calculate the maximum risks for 20xx the following analysis uses the above origination loan the organization submitted a copy of its insurance for 20yy which were insured by jkl and loans totaling dollar_figure did not authorize level discussed in of january and 20yy in 20xx 20yy the annual loan origination book year loss g attachment point and loss layer average annual average risk risk insured loss f attachment expected point b a d e c actual 20xx 20yy dollar_figure _ org s attachment point and maximum risk under the jkl excess mortgage reinsurance agreement is 20yy actual risk is substantially less than that estimated in the actuarial as the chart shown above demonstrates org 's for 20xx total of and dollar_figure for dollar_figure dollar_figure form 886-a service catalog number 20810w page of 44____ publish no irs gov department of the treasury-internal revenue schedule number or exhibit form 886-a rev date explanations of items name of taxpayer 20xx 20yy tax identification_number year period ended org ein also report level anticipated in the feasibility study does not assume any risk until after the first loss layer is satisfied by the primary insurer jkl the loan origination amount is nowhere near to in addition org dollar_figure when compared with the value of net assets accumulated by org through its existence it overcapitalized primarily to earn investment_income as shown below during the years under audit org is obviously clear that org is highly assets were used net assets loss layer ratio 20xx 20yy s sdollar_figure the following schedules show the ratio of net assets to every dollar of premium and investment_income received by org audit in the years under 20xxx 20yy net assets premium income ratio net assets investment_income dollar_figure dollar_figure dollar_figure 20xxxx s dollar_figure dollar_figure 20yy ratio in 202z did not qualify as org filed form 1120-pc as for the organization did not file form_990 due to a law change a tax-exempt_entity under sec_501 org a taxable property and casualty insurance_company according to the financial information reported on the form 1120-pc for 20z2z org sold a portion of the costk stock and reported capital form 886-a service catalog number 20810w page 140f44____ publish no irs gov department of the treasury-internal revenue schedule number or exhibit form 886-a explanations of items rev date name of taxpayer tax identification_number org ein schedule d gain net_income shares for a gross_sales price of reported a net_capital_gain of of therefore for 20zz appears that the remaining costk to its parent abc org dollar_figure dollar_figure of the return indicated that org dollar_figure or org dollar_figure incurred a tax_liability org which was offset by prior year tax deposits of dollar_figure received a refund of dollar_figure for 202zz it shares were distributed back year period ended 20xx 20yy sold per share the board_of directors authorized the dissolution of org during a meeting held in october 20zz december the corporation was dissolved as of org filed affidavits of the corporate officers minutes of directors and shareholders meetings and dissolution documents with the state of xyz in response to idr cfo treasurer provided the following information about the dissolution of org org was merged into its parent and all assets were passed up and all liabilities assumed by abc as continues to have its borrowers insure with third party carries such as __ and owned by rel an industrial insured captive domiciled in other and ’s successor via jkl to abc def i application_for c exemption on may 20bb the service received the form_1024 application_for from along with a user_fee attached to the form_1024 application was statement activities recognition of exemption under sec_501 org requesting exemption under sec_501 application was submitted by accountants cpa’s with cpa office and operational information page statement financial data page a copy of org ’s approval of its service corporation application to the office of thrift supervision pages a copy the notice pursuant to sec_303 of the fdic rules and regulations pages the jkl excess layer mortgage reinsurance contract pages a_trust agreement identified as exhibit b pages and cpa statutory financial statements for short tax_year 20aa pages pages bylaws the application also included the articles of incorporation pages an undertaking from def to jkl pages and form_2848 city tuv the on june 20bb the director exempt_organizations sent a letter advising org ruling that its application was referred to national_office for on a tax law specialist tls the application was assigned to form 886-a service catalog number 20810w page 150f __- publish no irs gov department of the treasury-internal revenue form 886-a rev date explanations of items schedule number or exhibit name of taxpayer org tax identification_number ein year period ended 20xx 20yy 20bb june prepared a file memo application issuance of the tls reviewed the application on june 20bb and page that recommended approval of the the application file was closed on july 20bb without the a request for additional information from org on july 20bb the irs issued a determination_letter granting org exempt status as pages application process and comprise the administrative record that formed the basis for the determination made by the service these documents were exchanged by the parties during the an organization described in sec_501 aside from the documents identified in the above paragraphs no other documents were exchanged during the exemption application process above documents are included in the administrative file maintained by the eo records unit in the file was received from the eo records units on march application file was provided by org an identical copy of the state2 also the as a newly created entity org supplied financial information for dollar_figure 20aa through december during the 20aa short_year the 20aa short tax_year of november and proposed budgets for calendar years 20bb and 20xx the applicant reported actual premium revenue of only dollar_figure income of projected premium revenues of respectively 20aa short_year the application licensing and legal fees incurred in 20aa proposed for 20bb and 20xx the applicant also reported expenses of the expenses were itemized on statement attached to the expenses included payment of insurance management in addition to reporting the actual expenses in the budgets also projected expenses of for 20bb and 20xx for the on its form_1024 and investment the applicant and dollar_figure also 20aa org dollar_figure dollar_figure dollar_figure for the short_year 20aa org reported actual net assets of dollar_figure ' totaling dollar_figure which consists of assets such as cash of dollar_figure accounts_payable of other liabilities as loss_reserves established in the amount of 20aa and offset by liabilities of of the form_1024 identifies the for and other assets of statement including dollar_figure dollar_figure dollar_figure dollar_figure in addition schedule i reports reinsurance premiums assumed of dollar_figure for the short_year 20aa 20aa was supported by the cpa audited statutory statements the financial position of org as of december org filed forms for the years 20aa 20bb 20xx and 20yy org did not report any changes in operation on forms filed with the form 886-a service catalog number 20810w page of 44___-s publish no irs gov department of the treasury-internal revenue form 886-a explanations of items rev date schedule number or exhibit name of taxpayer org tax identification_number ein year period ended 20xx 20yy internal_revenue_service for the years 20xx and 20yy org did not submit additional documents or otherwise provide notice to the internal_revenue_service of any changes in operations subsequent to the issuance of the july 20bb determination_letter iii law and analysis a is org an insurance_company exempt from tax pursuant to sec_501 and 20yy for the taxable years 20xx the first issue is whether org tax pursuant to sec_501 sec_501 provides that certain entities are exempt from taxation included in these entities are i nsurance companies or associations other than life including interinsurers and reciprocal underwriters if the net written premiums or taxable_year do not exceed dollar_figure an insurance_company exempt from and 20yy if greater direct written premiums for the for the taxable years 20xx sec_501 a i sec_1 definition of an insurance_company neither sec_501 nor its corresponding regulations define an insurance_company however addresses the taxation of insurance_companies the term_insurance company has the same meaning under sec_501 does in subchapter_l vol reprinted in see h conf_rep subchapter_l c b of the code vol no ii i r c as it 99th cong 2nd sess sec_816 formerly sec_801 defines a life_insurance as part of this definition sec_816 provides the term company ‘insurance company’ means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_801-3 defines an insurance_company as if an entity is a part of a consolidated_group all net written premiums or direct written premiums of the members of the group are aggregated to determine whether the insurance_company meets the requirements of sec_501 lr c sec_501 here although org was affiliated with the abc during 20xx and 20yy no other members of the group sold insurance therefore there are no other premiums to aggregate with the premiums org received during 20xx and 20yy pursuant to ilr c sec_501 form 886-a service catalog number 20810w page of 44___- publish no irs gov department of the treasury-internal revenue form 886-a explanations of items rev date schedule number or exhibit name of taxpayer org tax identification_number ein year period ended 20xx 20yy a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies though its name charter powers and subjection to state insurance laws are significant in determining the business which a company is authorized and intends to carry on actually done in the taxable_year which determines whether a company is taxable as under the internal_revenue_code is the character of the business an insurance_company thus it sec_1_801-3 emphasis added see also bowers v lawyers mortgage co u s the irs has not ruled on whether the more stringent greater than half test set forth in sec_816 applies to than a life_insurance_company insurance_company qualifies as an insurance_company for tax purposes the primary and predominant business activity test set forth in sec_1_801-3 applies instead to determine whether a non-life c b an insurance_company other see rev_rul the courts and the irs have also at times looked to whether the transaction has characteristics traditionally associated with insurance and whether the company conducts business like an insurance_company in order for org exempt status under sec_501 20yy must have been issuing insurance contracts or reinsuring insurance risks see sec_816 treas reg its primary and predominant business activity during those years to be considered an insurance_company entitled to tax for the taxable years 20xx sec_1_801-3 and several courts have addressed the issue of whether a company an insurance_company based on the company’s primary and the seminal case addressing this issue is u s qualifies as predominant business activity bowers v lawyers mortgage co supreme court determined that the taxpayer was primarily engaged in the lending of money on real-estate security the sale of bonds and mortgages given by borrowers and use of the money received from purchasers to make additional loans similarly secured although the taxpayer in bowers earned premiums that amounted to approximately one-third of its income for the taxable years at issue these premiums were attributable to the excess of the interest_paid to the taxpayer by borrowers over the amount the taxpayer paid the purchasers to whom it subsequently sold bonds and mortgages bowers u s in bowers the pincite n id at the form 886-a service catalog number 20810w page of 44____ publish no irs gov department of the treasury-internal revenue schedule number or exhibit form 886-a explanations of items rev date name of taxpayer org tax identification_number ein year period ended 20xx 20yy premiums also included fees the taxpayer charged for guaranteeing mortgage loans which it did not make or sell the premiums the taxpayer earned included agency and other services provided by the taxpayer which were not generally provided under traditional insurance contracts the court noted that id pincite id pincite because the taxpayer’s premium income was incidental to its business of lending money the bowers court held that the taxpayer was not an insurance_company for tax purposes t he lending fees extension fees and accrued interest appertain to the business of lending money rather than to insurance and may not reasonably be attributed to the subordinate element of guaranty in taxpayer’s mortgage loan business insurance co company where taxpayer derived over of its income from the insurance of titles and guarantees of mortgages cf united_states v home title holding that taxpayer was insurance the court explained id pincite id pincite u s in inter-american life ins co v commissioner t c and respectively the taxpayer issued and and insurance policies earning premiums virtually all of the reinsurance contracts issued by the taxpayer aff’d per curiam 469_f2d_697 cir reinsured totaling dollar_figure dollar_figure dollar_figure and dollar_figure during the taxable years inter-american t c pincite came from another insurance_company which was owned by the same two shareholders as the taxpayer similarly almost all of the directly written insurance policies issued by the taxpayer were issued to the same two shareholders of the taxpayer sale of real_property and stock earning investment_income totaling dollar_figure dollar_figure dollar_figure and dollar_figure over the four years at issue the taxpayer also engaged in the id id id in inter-american the tax_court compared the taxpayer’s income from its insurance-related activities to its income from other activities and held that the taxpayer was not an insurance_company court the insurance premiums the taxpayer earned were de_minimis comprising less than of the taxpayer’s gross_investment_income in addition the taxpayer had no sales force in place to sell insurance contracts primary and predominant source_of_income was from its investments and because the taxpayer did not focus its primary and predominant efforts in pursuit of its insurance_business it was not an insurance_company pincite the tax_court concluded that because the taxpayer’s according to the tax id id id form 886-a service catalog number 20810w page 190f 44___- publish no irs gov department of the treasury-internal revenue schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org tax identification_number ein year period ended 20xx 20yy the tax_court also acknowledged that it was cognizant of the a new life_insurance company’s operations are problems indigenous to new life_insurance_companies in particular that the initial years of generally difficult because the initial expenses_incurred in ‘putting policies on the books’ are greater than the premium received s rept no explained however that it was basing its decision on the fact that the taxpayer did not focus its capital and efforts primarily on its insurance_business not on the fact that the taxpayer’s insurance_business was not profitable f id citing cardinal life ins v united_states id citing the court c b cong sess supp n d tex co f co supp in 425_f2d_1328 v united_states cir and of its total income from tex taxpayer earned no income from insurance in two of the five years under examination and earned insurance during the remaining three taxable years at issue life income from dividends interest rent and capital_gains american the taxpayer in cardinal life failed to employ any brokers solicitors agents or salesmen fee basis to determine the amounts of its premiums that the taxpayer’s income from insurance policies was insignificant compared to the total income earned by the taxpayer explaining instead the taxpayer earned a majority of its like inter- it did however pay an actuary on the court noted supp pincite cardinal n d the id id id f a while plaintiff’s insurance activities were insignificant it was generating substantial income from dividends on stocks rental income on real_estate rental income on trailers interest_income and capital_gains upon disposal of real_estate and stocks these types of income constitute personal_holding_company_income which congress has specifically stated is subject_to the plaintiff is seeking to remove itself from tax the grasp of the personal_holding_company provisions by claiming life_insurance_company status through the issuance of insurance contracts a tax in addition to ordinary_income a small and insignificant amount of id pincite in industrial life ins co v united_states f_supp d s c circuit rejected the taxpayer’s claim that it was an insurance_company aff'd per curiam 481_f2d_609 cir the fourth form 886-a service catalog number 20810w page of 44___- publish no irs gov department of the treasury-internal revenue form 886-a explanations of items rev date schedule number or exhibit name of taxpayer org tax identification_number ein year period ended 20xx 20yy where the taxpayer earned of its income from selling credit life_insurance and issuing life_insurance policies to its officers and the balance of its income from its investment portfolio and the sale and leasing of real_estate the court explained it is obvious from the financial information that the premium income for these years was small when compared with income from real_estate mortgages and investment it is also important to note that more than half of the premium income came from policies on the lives of the only officers and stockholders of the company id pincite the court likened the facts of industrial life to those of cardinal life id co v united_states f_supp by contrast in service life ins d neb cir aff’d on other grou293_f2d_78 the court held that the taxpayer was an insurance_company where it had ‘nover dollar_figure worth of life_insurance on its books over big_number individual policies in force and approximately dollar_figure in premium income over a four year period the service life court acknowledged that whether a company is considered an insurance_company turns on the character of the business conducted by the company not any percentage of income taxpayer’s premium income to its investment_income to determine the business activity of the taxpayer also generated income from mortgage loans and investments over half of the taxpayer’s income was from its insurance premiums and over half of its income-producing assets were held for insurance_policy reserves although the taxpayer id pincite id pincite id pincite the court did however compare the id i 20xx org earned a substantial amount of its income during and 20yy from its investment activity here org should not be classified as an insurance_company for tax purposes because its primary and predominant business activity during the taxable years 20xx insurance activity during the years at issue forms for the taxable years 20xx this is evidenced by the sources of org ’s income and 20yy was its investment activity not its reported the following income on its and 20yy org 20xx z20yy total form 886-a service catalog number 20810w page of 44____ publish no irs gov department of the treasury-internal revenue schedule number or exhibit form 886-a explanations of items rev date name of taxpayer org tax identification_number ein year period ended 20xx 20yy program service revenue’ line dollar_figure interest on savings and temporary cash investments line dividends and interest from securities line total revenue line dollar_figure the majority of org ’s income during 20xx and 20yy was attributable was created in late 20aa and org in 20bb to org ’s investment activity generated minimal investment_income during 20aa sdollar_figure a reorganization of def paid in capital in the form of had a fair_market_value of dividend and interest_income of based on the sources of income shown above org gross_income from interest and dividends combined total revenue from insurance premiums see page report in 20xx org org dollar_figure dollar_figure was the recipient of additional shares of costk stock the stock the stock holdings generated in 20yy and dollar_figure received of the earned of its of this as a result of org failed to use its capital and efforts primarily ii to earn income from its insurance activity in addition to focusing on the sources of a company’s income to determine if the company qualifies as purposes courts have also considered the manner in which the company conducts its business activities efforts primarily in earning income from the issuance of contracts of insurance an insurance_company for tax a taxpayer must use its capital and cardinal life pincite f_supp ’ this program service revenue is the premium income generated from org’s reinsurance contracts with rel and def form 886-a service catalog number 20810w page of 44____ publish no irs gov department of the treasury-internal revenue pea explanations of items rev date schedule number or exhibit name of taxpayer org tax identification_number ein year period ended 20xx 20yy during 20xx and 20yy org purported to operate as an insurance and def jkl the primary insurer for def mortgage company providing excess layer reinsurance coverage on mortgage loans issued by an affiliate entity loans is rel five percent of the aggregate book_value of loans provided by org covered by jkl to only the second layer of losses_incurred by jkl percent of def’s mortgage loan risk was insured by the primary insurer jkl however jkl was reimbursed by org for five percent of the losses under the reinsurance agreement attached only after losses exceed the initial layer in addition the reinsurance provided by org the primary insurer covers the initial the reinsurance is limited in actuality org maintained a capital surplus of dollar_figure as of december org and 20yy surplus as of december retained ownership of all costk 20xx anda dollar_figure resulted from the contribution of z20oxx not sell any of the costk as return filed for 20zz paid tax on the gain generated from the sale shares were distributed to its parent abc as part of the corporation dissolution process completed in december no longer qualified a tax-exempt_organization based on the inspection of the form 1120-pc shares and costk shares until after it it appears that org during did shares by def the remaining the surplus shares costk costk 20yy sold org from its date of inception in november 20aa through december org 20yy insurance operations nor did org period insurance operation did not use its capital and efforts to actively engage in incurred no insurance losses during this org hire any staff or have facilities to conduct an during the years under audit org was supposed to provide excess used its capital and efforts to engage in insurance reinsurance for mortgage loans made by its affiliate def determine whether org or reinsurance activities it operations of def billing statements as and january statements reflected that def issued loans totaling dollar_figure for 20yy which were insured by jkl org ’s maximum risk under the excess mortgage reinsurance agreements is s is necessary to review the mortgage loan the organization submitted a copy of its insurance and loans totaling dollar_figure of january in order to for 20xx for 20yy in 20xx 20yy and dollar_figure the based on the level of risks assumed under the reinsurance agreement did not need a held surplus to fund its exposure org dollar_figure org for org filed form 1120-pc as a taxable property and casualty insurance_company form 886-a service_department of the treasury-internal revenue catalog number 20810w publish no irs gov page of 44____ form 886-a explanations of items rev date schedule number or exhibit name of taxpayer org tax identification_number ein year period ended 20xx 20yy dollar_figure in net assets for every dollar_figure every dollar_figure of risk in 20yy of risk exposure in 20xx and dollar_figure for tax_year net assets risk 20xx 20yy sdollar_figure dollar_figure ratio in addition org held dollar_figure in net assets for every dollar_figure of premium it received in 20xx and dollar_figure for every dollar_figure of premium received in 20yy tax_year net assets premiums 20xx 20yy dollar_figure dollar_figure ratio while at the same time org ’s assets generated significant during 20xx org earned dollar_figure of investment_income for investment_income every dollar_figure investment_income for dollar_figure of net assets it held and in 20yy of net assets held it also earned dollar_figure of tax_year net assets income investment 20xx 20yy dollar_figure ratio relying on the rationale in bowers some investment_income is pincite explaining ‘premiums’ are characteristic of the undoubtedly required to support a company’s insurance activities bowers u s business of insurance and the creation of ‘investment income’ is generally if not necessarily essential to it expect an insurance_company to have investment_income attributable to investing its premiums while awaiting claims policyholders submitted by its one would in fact see as of december the issue is how much investment_income and capital is necessary for to support the risk it assumed by entering into the reinsurance 20yy org agreement with jkl held substantial net assets to cover potential minimal insurance risks although org audit org the passive_income represented of its gross_receipts for 20yy and assets related to the potential risk of org suggests that org ’s primary and predominant business activity during 20xx operating as did generate significant passive_income from its holdings an investment holding_company not an insurance_business this imbalance of investment_income of org ’s gross_receipts in 20xx did not sale any of the costk and december shares during the years under and 20yy 20xx org and was form 886-a service catalog number 20810w page of 44___- publish no irs gov department of the treasury-internal revenue schedule number or exhibit form 886-a explanations of items rev date name of taxpayer org tax identification_number ein year period ended 20xx 20yy second org did not incur any losses and established only minimal maintained loss_reserves of loss_reserves to cover potential future losses org dollar_figure ss department of insurance law dollar_figure in addition org in 20yy as of december 20xx 20xx the reserves were increased by of december as established a contingency reserve of to comply with the state of xyz the purpose of the contingency is policyholders against loss during a period of extreme economic contraction cents of each premium dollar earned and maintain the contingency reserve for a period of ten years by law insurers must set_aside to protect the absence of claims paid and minimal reserves is further evidence that org catastrophic mortgage loan losses is overcapitalized due to the unlikelihood of it sustaining actl of actuary prepared a statement of actuarial opinion for org dated may 20yy the following opinion was expressed by actl 20xx of december recognition of the captive’s attachment table presents direct loss for the primary mortgage insurers as company point and limit yields loss for which responsible second mortgage program is also displayed in table l as can be seen in table direct and assumed for 20xx is ’s loss liability under the we estimate dollar_figure of december by book year of loss by as table of the actuarial report is recreated below incurred captive direct loss attachment captive point limit loss in captive layer dollar_figure dollar_figure dollar_figure dollar_figure company jkl book year 20aa 20bb 20xx rel 20xx second form 886-a service catalog number 20810w page of 44____ publish no irs gov department of the treasury-internal revenue schedule number or exhibit form 886-a rev date explanations of item sec_12 20xx 20yy tax identification_number year period ended name of taxpayer org ein mortgage program 20xx total to determine the reserve needs for liabilities associated with reinsurance assumed we first reviewed the loss incurred by the primary mortgage insurers separately for 20bb 20xx of december jkl has limited loss as experience for book years 20aa and 20xx have first projected the ultimate losses for jkl separately by book year based upon the expected loss method of original risk insured mortgage_insurance we have calculated expected loss as expected reported to date losses by applying a reporting pattern to expected loss this method determines loss as based upon industry data on of original risk insured we then determine the a percentage we based upon a review of the expected reported loss well as actual incurred loss as we projected that by jkl is 20xx 's loss for mortgages insured dollar_figure for each book year of december as the actuarial study completed by actuary does not support the need and 20yy for the levels of capital maintained by org like cardinal life is seeking to avoid tax by claiming tax exempt small insurance_company status through sec_501 based on its improbable and limited risks during years 20xx org in addition to establishing reserves for future losses org maintained two trust accounts for the purpose of paying future losses to jkl and rel by cpa including the following description of the trust accounts and 20yy financial statements prepared of the 20xx note in accordance with the reinsurance contract a_trust has been established pursuant to the trust agreement in order to pay losses to jkl assets are retained in the trust for the benefit of jkl is increased periodically in order to meet contractual the trustee for the trust is that arise the trust the trust a bank form 886-a service catalog number 20810w page of 44__- publish no irs gov department of the treasury-internal revenue schedule number or exhibit form 886-a explanations of items rev date name of taxpayer tax identification_number org ein year period ended 20xx 20yy collateral requirements through premium deposits and or capital contributions and 20xx money market fund was held in the trust at december respectively ina and dollar_figure dollar_figure 20yy in accordance with the reinsurance contract a_trust has been established pursuant to the trust agreement in order to pay losses to rel assets are retained in the trust for the benefit of rel the trust is increased periodically in order to meet contractual collateral requirements through premium deposits and or capital contributions dollar_figure a money market fund was held in the trust the trustee for the trust is at december that arise the trust a bank 20yy in during the years under audit no amounts were disbursed from the trust accounts to pay losses to jkl and rel another fact supporting the lack of an insurance operation is org did not employ anyone to solicit its insurance_business in both cardinal life and inter-american life where the courts determined that the primary and predominate business of each company was not insurance neither company employed a sales force sold some reinsurance contracts during the years at issue court noted in cardinal life although the taxpayer the district each of the plaintiff did not have an active sales force soliciting or selling insurance policies insurance policies actually written by plaintiff was as the result of reinsurance agreements wherein other companies ceded to plaintiff certain amounts of insurance written by them contracts were negotiated either by the president and sole stockholder of plaintiff and or the company’s actuary who rendered services to plaintiff on basis employees brokers agents or salesmen soliciting and selling insurance for it written by plaintiff was through reinsurance agreements plaintiff otherwise did not have any and the only insurance these reinsurance a fee cardinal life the court considered the fact that the taxpayer did not maintain an active sales staff soliciting or selling insurance policies during the similarly in inter-american life pincite f_supp form 886-a service catalog number 20810w page of 44____ publish no irs gov department of the treasury-internal revenue form 886-a explanations of items rev date name of taxpayer tax identification_number org ein year period ended 20xx 20yy schedule number or exhibit taxable years at issue as evidence of the taxpayer’s lack of concentrated effort on the insurance_business 56_tc_497 finally org 's mortgage_insurance needs were analyzed from a prior to the 20bb reorganization def was the historical perspective only entity that existed in this structure def operated since met its mortgage_insurance needs by requiring mortgagees to obtain mortgagé insurance from unrelated third party insurers insuring mortgage loans is typical for the banking and lending industry def used and followed standard industry practices for almost years before forming org based on the history of def was primarily to allow def to share in the mortgage_insurance operation to meet some of the mortgage loan insurance needs to premium income generated from it appears to the motivation for forming org this method of and in sum org ‘s primary and predominant business activity was not its org did not devote its capital and efforts primarily the rest of org ’s capital was held in investments which insurance activity to its insurance_business balances continue to grow and upon which no tax is paid issue org cardinal life_insurance_company status through sec_501 based on its reinsurance of an insignificant amount of insurance risk a holding_company or operated primarily as is seeking to avoid tax by claiming tax exempt small for the taxable years at had small reserve during 20xx a shell and 20yy like org org does org b from federal_income_tax as an organization described in sec_501 a domestic company continue to qualify for exemption facts is org was formed as a wholly owned subsidiary of abc a captive_insurance_company to reinsure and insure the risks associated with the operations of its parent and affiliate bank org incorporated in the state of xyz article the corporation was formed to write mortgage guarantee reinsurance 20aa and other classes of insurance and reinsurance as may be authorized by law and approved by the insurance commissioner of the state of xyz corporation is under the supervisory jurisdiction of the office of thrift supervision order no 20aa-77 and the federal deposit insurance corporation of chapter of the xyz revised statutes on november a captive insurance as defined in abc org org the was as form 886-a service catalog number 20810w page of 44___- publish no irs gov department of the treasury-internal revenue form 886-a explanations of items rev date name of taxpayer tax identification_number schedule number or exhibit org ein year period ended 20xx 20yy org filed an application on form_1024 for recognition of exempt 20bb a form_8718 user_fee was received by the internal_revenue_service on may status under sec_501 may 20bb request was also received by the internal_revenue_service on may 20bb the application package included articles of incorporation for org approved by the state of xyz on november by the org for exempt_organization determination_letter the form_1024 application postmarked board_of directors on november and bylaws also adopted 20aa 20aa the form_1024 application was transferred to national_office for ruling on june 20bb in its application_for recognition of exempt status org represented it operated and would operate in the future as follows org org an insurance was established as was formed to reinsure a org subsidiary pursuant to written approval from the office of thrift supervision and the federal deposit insurance corporation portion of the mortgage guaranty insurance on the residential mortgages originated or serviced by def org 's ultimate parent mortgage guaranty insurance protects a lender against loss of all or the principal_amount of of the mortgager ie as def requires that homebuyers making less than a down payment on the purchase of their home obtain mortgage_insurance jkl mortgage insurer on these loans premium from the homebuyer via their mortgage payment to their mortgage service provider a common industry practice among mortgage lenders a mortgage loan upon default jkl receives the is the primary the homeowner a portion of jkl under the will assume of the has entered into a reinsurance agreement with jkl org see attached reinsurance agreement reinsurance agreement org direct written premium on loans of def insured by jkl jkl will retain coverage on the first aggregate book risk of def’s loan pool and org assume all the losses on the next layer losses in excess of this second layer of loss coverage will be retained by jkl contract is the term of the reinsurance for years of the will any form 886-a service catalog number 20810w page of 44__- publish no irs gov department of the treasury-internal revenue schedule number or exhibit oo ecaas explanations of items rev date name of taxpayer org tax identification_number ein year period ended 20xx 20yy org ’s initial year of operation which did not begin until late in 20aa provided less than dollar_figure of reinsurance_premium for jkl statutorily tax-exempt and is seeking recognition of such status as such org is org s insurance activities are conducted in xyz does not intend to employ any agent or broker to provide business for org engaged the services of the insure risk of unr to act as the insurance manager outside of xyz org has an affiliate org in part ii question of the form_1024 org indicated that its present and future support will be derived primarily from a capital_contribution of capital contributions based upon business needs continued insurance operations and additional dollar_figure org would be capitalized by selling shares with a dollar_figure par for a capital_contribution of dollar_figure value additional paid in capital of would be paid_by org year to sec_501 org dated july 20bb and therefore qualified as org dollar_figure org in cash from def by def received no dividends had less than dollar_figure in net_premiums per a tax-exempt_insurance_company pursuant a determination_letter from the irs was issued to part iii of the application financial data reflects org ’s actual 20aa through december and proposed budgets for 20bb and 20xx figures for the short tax_year of november 2z0aa application shows revenue from insurance premiums in the amount of for 20aa covering the period november 20aa with projected figures for insurance premium revenues of for 20bb reported reinsurance premiums of reflects revenue from org ’s investment_income in the amount of 20aa with projected figures of dollar_figure respectively for the short_year of 20aa part iii of the in schedule i for 20xx part iii and dollar_figure for 20bb and 20xxx 20aa through december org and dollar_figure dollar_figure dollar_figure dollar_figure for under part iii assets org lists cash of dollar_figure and other dollar_figure assets of as premium receivable dollar_figure assets were held by org held no capital assets in 20aa statement of form_1024 identifies the other assets no other and interest receivable dollar_figure at the filing of the form_1024 application org form 886-a service catalog number 20810w page of 44___- publish no irs gov department of the treasury-internal revenue schedulé number or exhibit form 886-a explanations of items rev date name of taxpayer org tax identification_number ein year period ended 20xx 20yy the application was signed may 20bb by off1 president of org power_of_attorney was submitted with the form_1024 in part i question no form_2848 application during the application process the form_1024 also included the following attachments exhibit b description of past present and planned activities exhibit c service agreement with _ exhibit e assignment and assumption of membership agreement with reported in part iii other investments exhibit f schedule of other expenses and the aforementioned exhibit g description of list of officers and directors poal was listed as the contact person exhibit d captive the service by letter dated june 20bb informed org that its form_1024 application was transferred to the irs national_office for ruling 20bb without requesting any additional information for the organization the tax law specialist closed the application on july the application was assigned to a tax law specialist on june 20bb the service issued a favorable determination_letter to org on july 20bb the determination_letter issued to org states based on the information supplied and assuming your operations will be as stated in your application_for recognition of exemption we have determined you are exempt from united_states income_tax under sec_501 a of the code a sec_501 commencing on november 20aa for tax years when your net written premiums or direct written premiums do not exceed the dollar_figure limit as prescribed by this sec_501 an organization described in section if greater your please notify the state2 tax exempt and government entities te_ge customer service office if there is any change in your name address sources of support or method of operation filed forms for the tax years 20aa org did not qualify for tax-exempt status for org form 1120-pc u s property and casualty insurance_company income_tax return org december for the tax years ended december because the organization dissolved its corporate status as in addition the 202z form 1120-pc was the final return filed by the internal_revenue_service examined org ’s form_990 and therefore filed and december 20xx and 20yy 20z2z 20yy 20bb 20xx of form 886-a service catalog number 20810w page of 44____ publish no irs gov department of the treasury-internal revenue 886-a form ern einen explanations of items schedule number or exhibit name of taxpayer org tax identification_number ein year period ended 20xx 20yy the form_990 for 20xx was signed by the preparer at cpa city and by off1 president on november 20yy completed form_8868 requesting an extension to november 20yy 20yy form_990 was filed on november office on november org the 20xx was signed by a tax preparer from cpa no approved extension is attached to the 20yy form_990 revealed that org november november and by the treasurer of the board cfo 202z 20yy new york office on november the form_990 for 20yy also on november internal research received an extension to file the 20yy return until the return was received by the ogden service_center on on examination it was determined org in 20yy earned premium income of and investment_income totaling in 20yy these figures which were and 20yy were confirmed by review of in 20xx dollar_figure s reflected on forms for 20xx books_and_records in 20xx and dollar_figure and dollar_figure the examination showed that org is operated to provide exceed mortgage loan reinsurance and direct insurance on second mortgage loans made by an affiliate def parties other than customers of its affiliate def does not insure or reinsure risks of org org did not advise the internal_revenue_service of any material omissions or misstatements on its applications or any change in operations org the forms asked the following question at line organization engage in any activity not previously reported to the irs on each of the forms filed forms for each year 20xx checked no and 20yy did the each of org law sec_50l a of the internal_revenue_code provides that shall be exempt from income sec_501 describes as exempt insurance_companies or organizations described in sec_501 taxation associations other than life including interinsurers and reciprocal underwriters if the net written premiums or premiums for the taxable_year do not exceed dollar_figure an organization is exempt under sec_501 c a in those years in which it meets the dollar_figure limitation on premium income in the exempt organization’s controlled_group c the premium income test includes amounts received by all entities and if greater direct written sec_501 c b i r c only form 886-a service catalog number 20810w page of 44___- publish no irs gov department of the treasury-internal revenue schedule number or exhibit form 886-a explanations of items rev date name of taxpayer org tax identification_number ein year period ended 20xx 20yy the exempt status of an organization may be recognized by the internal_revenue_service through the application process described in revenue_procedure issued by the service i r b to apply for a determination_letter in order to claim exempt status organizations seeking recognition of exemption from the internal_revenue_service under sec_501 may file a form_1024 application_for recognition of exemption under sec_501 see c b rev although not required a proc eg proc rev a determination_letter recognizing tax-exempt status is issued by the an organization where its application and c b all information by the applicant must be provided under penalties internal_revenue_service to supporting documents establish that it meets the requirements of the category of exemption it claims of perjury application process ends with the issuance of determination_letter is revenue service in response to organization that applies to the particular facts a a written_statement issued by the internal a written inquiry by an individual or proc i r b a determination_letter treas reg a an sec_5 proc rev rev the an organization may ordinarily rely on a favorable determination rev treas reg an organization may not rely on proc dollar_figure cross-referencing dollar_figure et letter received from the internal_revenue_service a -1 a seq c b determination_letter however if the organization omitted or misstated a material fact in its application or an organization may not rely on material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination letter is issued so that continuing recognition of exempt status can be evaluated any such changes must be reported to the service a favorable determination if there is sec_514 in supporting documents sec_601_201 ii rev a favorable c b proc in addition a the commissioner may revoke a favorable determination_letter for good sec_1_501_a_-1l a a favorable determination_letter treas reg cause may be revoked by written notice to the organization to whom the determination originally was issued referencing reg sec_601_201 rev sec_601_201 treas reg proc 1990_1_cb_514 cross- if the commissioner revokes the tax-exempt status of an organization the remaining question is whether the revocation should be applied prospectively or retroactively generally revocation of a determination form 886-a service catalog number 20810w page of 44___- publish no irs gov department of the treasury-internal revenue form 886-a explanations of items rev date schedule number or exhibit name of taxpayer org tax identification_number ein year period ended 20xx 20yy rev a determination_letter may however be retroactive if the letter is prospective revocation of organization omitted or misstated a material fact or operated in materially different from that originally represented proc n i rev c b proc sec_514 i r b proc rev a manner in cases where the organization omitted or misstated a material fact sec_601_201 in cases where revocation is due to revocation may be retroactive to all open years under the statute treas reg material_change inconsistent with exempt status in the character the purpose or the method of operation revocation will ordinarily take effect a sec_601_201 ordinarily take effect no later than the time at which the organization received written notice that its exemption ruling or determination_letter might be revoked of the date of the material_change in any event revocation will sec_601_201 i n i rev treas reg treas reg proc see a under certain circumstances however the commissioner may in his discretion grant relief from retroactive revocation under sec_7805 of the code provides sec_7805 of the internal_revenue_code to which any ruling including any the secretary may prescribe application to rulings the extent if any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect delegates authority granted by sec_7805 commissioner or the commissioner’s delegate sec_301_7805-1 of the regulations to the an organization wishing to limit the retroactive effect of revocation must request the commissioner tax_exempt_and_government_entities_division the commissioner of internal revenue’s delegate exercise discretionary authority under sec_7805 to limit the retroactive effect of revocation request the organization must follow the procedures provided in revproc_2005_4 proc to make such a rev to request sec_7805 relief the organization must submit a statement in support of the application of sec_7805 as described in rev organization’s statement must expressly assert that the request is being proc proc see also rev the form 886-a service catalog number 20810w page of 44____ publish no irs gov department of the treasury-internal revenue schedule number or exhibit form 886-a rev date explanations of items name of taxpayer 20xx 20yy tax identification_number year period ended org ein the organization’s statement must also made pursuant to sec_7805 indicate the relief requested and give the reasons and arguments in support of the relief requested documents bearing on the request arguments should discuss the five factors bearing on retroactivity listed in rev these five items are treas reg rules which states in effect the same as the factors provided in sec_601_201 and m statement of procedural proc as they relate to the situation at issue the organization’s explanation and it must also be accompanied by any except in rare or unusual circumstances the revocation or modification of a ruling will not be applied retroactively with respect to the taxpayer to whom the ruling was originally issued or directly involved in such ruling if a taxpayer whose tax_liability was to there has been no misstatement or omission of material there has been no change in the applicable law the determination_letter was originally issued for a the facts at the time of the transaction are not facts materially different from the facts on which the determination_letter was based proposed transaction and letter acted in good_faith in reliance upon the determination_letter and revoking or modifying the determination_letter retroactively would be to the taxpayer’s detriment the taxpayer directly involved in the determination a determination_letter is if relief is granted under sec_7805 the effective date of no later than the date on which revocation of the organization first received written notice that its exemption might be treas reg revoked commissioner t c earlier than the date on which the organization first received written notice that its exemption might be revoked commissioner t c this does not preclude the effective date of revocation being sec_601_201 n i virginia education fund v virginia education fund v aff’d 4th cir pincite 2d f the supreme court has held that the commissioner has broad discretion and its predecessor in deciding whether to revoke automobile club of michigan v commissioner under sec_7805 a ruling retroactively u s see also dixon v united_states u s form 886-a service catalog number 20810w page of 44___- publish no irs gov department of the treasury-internal revenue form 886-a rev date explanations of items schedule number or exhibit name of taxpayer org tax identification_number ein year period ended 20xx 20yy the commissioner’s determination is reviewable by the courts only for abuse of that discretion commissioner 85_tc_743 virginia education fund v analysis org during the years is not described in sec_501 under exam to be exempt from federal_income_tax under sec_501 as an entity described in sec_501 company or association other than life including inter-insurers and reciprocal underwriters in addition it must meet a premium income requirement the entity must be an insurance a producer-owned_reinsurance_company porc like org is an if insurance_company or association for purposes of sec_501 it issues insurance contracts distributes and transfers insurance risks and otherwise conducts business like an insurance_company as discussed at pages through with the standards recognized by the internal_revenue_service for an insurance_company and therefore is not an insurance_company for federal_income_tax purposes is not an insurance_company org under sec_501 c is not eligible to retain its exempt status because the examination of org did not operate in accordance of this report org showed it in addition an entity described in sec_501 year must not have net written premiums or premiums for that taxable_year in excess of dollar_figure c oorganization’s controlled_group not have direct written or net written premiums in excess of dollar_figure during the years under audit sec_501 b the premium income test applies to all entities in the exempt i r c c org did a given if greater direct written in because org years under exam as recognition of exempt status is appropriate an entity described in was not an insurance_company or association during the it is not exempt from federal_income_tax under sec_501 a sec_501 and revocation of the service’ sec_2 org cannot rely on its determination_letter form 886-a service catalog number 20810w page of 44____ publish no irs gov department of the treasury-internal revenue form b86-a explanations of items rev date schedule number or exhibit name of taxpayer org tax identification_number ein year period ended 20xx 20yy in supporting documents an organization may not rely on a favorable determination_letter if the organization omitted or misstated a material fact in its application or favorable determination if there is exemption in the organization’s character purposes or methods of operation after the determination_letter is issued proc 20z2z-1 i r b c b an organization also may not rely ona a material_change inconsistent with n ii rev treas reg proc rev the conclusion that org is not an insurance_company during the years under examination and from its inception rests primarily on analysis of its sources of revenue and its business activities through financial structure and activities and conclude that the organization is in order to understand an organization’s of this report an see pages an insurance_company and therefore entitled to be recognized as exempt it is critical for the service to have complete financial information and also a fair and accurate description of the organization’s activities primary source of financial support the form_1024 application at org line requires an applicant to identify its primary source of part ii financial support indicated that it was initially capitalized with dollar_figure financial support will be provided through continued insurance operations additional capital may be contributed to org and in conformity with safety and soundness guidelines applicable to federal savings associations made the following representations org by def based upon business needs on its form_1024 application org represented that it was formed on 20aa financial information on the form_1024 was presented 20aa november for a short time frame from november org 's representation on the form_1024 that it had actual revenue for 20aa of sdollar_figure short_year period made sense in this context and bolstered the applicant’s representation that it was engaged in legitimate start-up insurance activities total revenue in 20aa the insurance premiums represented of org ’s from insurance activity and dollar_figure 20aa through december in investment_income for the the form_1024 application provided projected revenues for 20bb and org for 20bb projected revenues from insurance premiums in the amounts of 20xx dollar_figure projected investment_income of based on the proposed budgets the insurance premiums represented and of org s projected revenues for 20bb and 20xx respectively in addition the applicant for 20bb dollar_figure for 20bb and dollar_figure for 20xxx and dollar_figure form 886-a service catalog number 20810w page of 44___- publish no irs gov department of the treasury-internal revenue schedule number or exhibit form 886-a explanations of items rev date name of taxpayer org tax identification_number ein year period ended 20xx 20yy while the investment_income was projected to constitute only and examination of org and related entities showed the source and amount of org ’s program service revenue differ significantly from representations made in the form_1024 application org ’s investment_income received in 20bb and 20xx substantially exceeded the amount projected in the form_1024 application contrast between projected program service revenue and investment_income for 20bb and 20xx revenue earned for the same years as reflected on the form_1024 application and actual the chart below shows the form_1024 projections actual revenue figures from sec_4 20bb program service revenue investment_income other revenue total 20xx program service revenue investment_income other revenue dollar_figure a e e b total dollar_figure in 20bb and 20xx org ’s actual premium income was far less than the projected premium income reflected on the form_1024 application the most likely explanation for the substantial discrepancy between is the inaccuracy of the projected and actual figures for 20bb and 20xx the projected figures actual exempt_function revenue omission of material facts form 886-a service catalog number 20810w page of 44____ publish no irs gov department of the treasury-internal revenue form 886-a an date name of taxpayer explanations of item sec_12 20xx 20yy tax identification_number year period ended org ein schedule number or exhibit org was executed therefore org ’s shares from def to org filed its form_1024 application with the service on may 20bb 20bb approximately six months before the transfer of the subsequent formation of the mutual holding postmarked may the costk shareholder and board members were more than likely aware of the planned reorganization of def company structure and reallocation of the costk the reorganization plan is described in the august prepared by cpa the service issued the tax-exempt ruling letter to org july therefore discussions about the reorganization had to have been initiated well before the issuance of the prospectus and during the exemption application process application service would have had an opportunity to determine whether org overcapitalized only one month prior to the issuance of the prospectus if the information was adequately disclosed the this information was not disclosed in the form shares owned by def 20bb prospectus 20bb yet on is org did not once come back to the internal_revenue_service to costk received shares from def a result of the reorganization the sole correct its projected investment_income for 20bb or 20xx based on the fact that org notify the service that as shareholder of org reorganization org wholly owned by def subsequent to the reorganization firstorg no longer exists the new parent of org dollar_figure and public stockholders ruling letter to notify the service of any material changes in sources of income purpose and method of operation is owned by ghi _ was required by the conditions of was wholly owned by firstorg which in turn changed from firstorg to abc is abc which in turn nor did org prior to the was org org was questioned about the lack of notification to the service in on february item issued to org responded to the idr on march the exchange is information_document_request number noted below org did the board_of org question other than filing the annual information_return the irs of the substantial changes in sources of support of the organization subsequent to the contribution of costk federal exemption_letter as required by your stock take any steps to notify form response form 886-a service catalog number 20810w page of 44____ publish no irs gov department of the treasury-internal revenue form 886-a rev date org schedule number or exhibit explanations of items name of taxpayer tax identification_number year period ended ein 20xx 20yy the change was a change in magnitude and the source remained the same so we did not notify the irs of a change the and resulted asset by change in income between that projected in the form actual income was significant because the change from the contribution of def a substantial income producing of costk shares ie dollar_figure the following facts are critical to a determination of recognition of exemption under sec_501 source_of_income primary source org ’s primary source of revenue for 20xx and 20yy was interest and dividends earned from the costk shares received from its parent during the 20bb corporate_reorganization not insurance premiums percentage comparison this report at page notes that org ’s income from insurance premiums comprised only of its total income for 20xx for 20yy premium averaged only of org ’s total income this percentage analysis treats org ’s income of from the excess layer mortgage reinsurance as income from insurance_business although the service contends that the contracts are not insurance over the two years under audit the and only use of capital and efforts overcapitalization shares of costk org ’s parent transferred as part of stock to org a at the time of the shares were the transfer was made to fund org of december corporate_reorganization in 20bb valued at approximately dollar_figure transfer_tax planning purposes and december 20yy s assumed a maximum insurance risk of only dollar_figure dollar_figure on average dollar_figure dollars in net assets to each dollar_figure risk exposure under the excess layer mortgage loan reinsurance agreements in addition the ratio of net respectively while it held net assets of in other words org owned of for each year and for 20xx and dollar_figure org and as form 886-a service catalog number 20810w page of 44____ publish no irs gov department of the treasury-internal revenue rev date schedule number or exhibit cores explanations of item sec_42 20xx 20yy tax identification_number year period ended name of taxpayer org ein assets to premiums was dollar_figure for 20xx 20yy overcapitalized for 20xx the ratios show that org and 20yy and dollar_figure for is significantly the omission of details and facts about the corporate_reorganization is material because the reorganization plan involved the reallocation of costk shares between the various entities and a prime motivation could be to avoid payment of tax on the earnings_of such shares org implemented an insurance strategy that was designed to minimize a substantial portion of the shares were sold income_tax consequences that would result if costk strategy based on the advice of cpa which included the formation of captive_insurance_company and the subsequent reallocation of costk strategy is including interest and dividends received by org to defer or be exempt from taxation on captive income the primary benefit derived from the instead of selling the shares shares to the captive from the costk shares def implemented a of def’s a in connection with the application of sec_7805 relief the applicant may argue the projections omissions and misrepresentations at issue are not part of the retroactivity equation the irs gives weight to financial projections and operations actual and planned during the application process insists and requires the applicant disclose all known and relevant financial and operational information at the application stage to permit fair consideration of an applicant organization presumably however the irs presumably so if materiality analysis facts listed below developed on examination that were not provided by org on its form_1024 application e e the 20bb reorganization of def and plan to reallocate costk shares to org a primary purpose for forming org of the premium for assuming part of the risk on the mortgage_insurance the borrowers carry was to allow def to get part in summary we think the availability of this factual information was set up would likely have prompted the exempt_organizations division to conclude org accordingly in our view letter an investment_company not an insurance_company may not rely on its favorable determination org as form 886-a service catalog number 20810w page of __- publish no irs gov department of the treasury-internal revenue form 886-a explanations of items rev date schedule number or exhibit name of taxpayer org tax identification_number ein year period ended 20xx 20yy sec_7805 relief while revocation of a determination_letter is generally not rev i see also proc i r b a determination_letter may be retroactive if dollar_figure cross-referencing dollar_figure et seq c b retroactive revocation of the organization omitted or misstated a material fact or operated ina manner materially different from that originally represented sec_601_201 proc in cases where the organization omitted or misstated a material fact revocation may be retroactive to all open years under the statute treas reg material_change inconsistent with exempt status in the character the purpose or the method of operation revocation will ordinarily take effect a sec_601_201 revocation will ordinarily take effect no later than the time at which the organization received written notice that its exemption ruling or determination_letter might be revoked in cases where revocation is due to of the date of the material_change sec_601_201 i sec_601_201 n i rev in any event treas reg treas reg c b proc rev see a in this case the agent recommends retroactive revocation of the determination_letter because there were omissions and misstatements of material fact during the application process and also a material_change in operation is recommended that revocation be effective as of november 20aa determination_letter the date of inception as identified in org ’s accordingly it upon request by org the division commissioner te_ge may in his her discretion grant relief from retroactive revocation under sec_7805 make a request for relief from of the code should org retroactive revocation following the procedures under rev i r b commissioner is urged to deny such relief which cross references rev_proc the proc in requesting relief under sec_7805 org would need to address each of the following factors there has been no misstatement or omission of material facts the facts subsequently developed are not materially different from the facts on which the ruling was based proposed transaction and there has been no change in the applicable law the ruling was originally issued with respect to a prospective or form 886-a service catalog number 20810w page of 44____ publish no irs gov department of the treasury-internal revenue form 886-a explanations of items rev date schedule number or exhibit name of taxpayer org tax identification_number ein year period ended 20xx 20yy the taxpayer directly involved in the ruling acted in good_faith in reliance upon the ruling and the retroactive revocation would be to his detriment treas reg revproc_90_27 sec_601_201 statement of procedural rules see also proc revproc_96_4 sec_12 1996_1_irb_94 rev 1990_1_cb_514 as discussed in detail above the facts show org omitted and because org misstated and omitted material facts and misstated facts on its form_1024 application during the application process and operated materially differently from what had been represented because those facts when developed were materially different from those upon which the exemption ruling was based commissioner to grant relief from retroactive revocation of org 's determination_letter remaining three factor sec_3 through above due to tax-exempt status transactions or activities of org facts during the application process org thus cannot rely on its ruling letter a change in the applicable tax law subsequent to org nor is the adverse action based on proposed by omitting or misstating material does not meet any of the in addition org receiving is not appropriate for the did not act in good_faith and the proposed revocation is not it effective date if sec_7805 relief is granted if the commissioner grants relief to org under sec_7805 the effective date for revocation of org ’s determination_letter should be not later than the date on which the organization first received written notice that its exemption might be revoked n the effective date of revocation being earlier than the date on which the organization first received written notice that its exemption might be revoked i virginia education fund v commissioner t c virginia education fund v commissioner t c this does not preclude aff'd f treas reg 4th cir pincite 2d conclusions a org a domestic captive is not an insurance_company exempt from tax pursuant to subchapter_l c for the taxable years 20xx of the code i r c i r c and 20yy form 886-a service catalog number 20810w page of 44___- publish no irs gov department of the treasury-internal revenue form 886-a explanations of items rev date schedule number or exhibit name of taxpayer org tax identification_number ein year period ended 20xx 20yy b because org is not an insurance_company it is not exempt under sec_501 revocation of exempt status under sec_501 effective november 20aa for the taxable years 20xx and 20yy and thus is proposed form 886-a service catalog number 20810w page of 44___- publish no irs gov department of the treasury-internal revenue
